Citation Nr: 1313379	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for left testicular hydrocele, status post surgical repair (left testicle disorder).

2.  Entitlement to an initial compensable rating for right testis, hydrocele, claimed as muscular ache, pain, and atrophy of the right testicle (right testicle disorder).


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1979, from February 2003 to January 2004, and from January 2007 to April 2008.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) regional office in San Juan, the Commonwealth of Puerto Rico (RO).  In January 2012, the Board remanded the issue of entitlement to service connection for a right testicle disorder to the RO for a nexus opinion; the issue of entitlement to an initial compensable rating for a left testicle disorder was also remanded because it is inextricably intertwined with the issue being remanded.  An October 2012 rating decision granted service connection for a right testicle disorder and assigned a noncompensable rating effective June 30, 2008.  This rating decision also denied a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324 (2012).  The Veteran appeals the non-compensable rating for the right testicle disorder, and a Supplemental Statement of the Case was issued.  The issue of entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities was not appealed and is not currently before the Board.

In a March 2009 substantive appeal, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The RO adjudicated this issue separately in a November 2009 rating decision, and the matter has not been appealed to the Board.  The evidence since November 2009 does not raise the issue of entitlement to TDIU.  The Veteran's statements related to unemployability are from September 2008 and October 2009 and pre-date the November 2009 rating decision.  Since the post-November 2009 evidence does not raise the issue of entitlement to TDIU, that issue will not be addressed in this decision.  See Rice v Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

The evidence does not show complete atrophy of both testes. 




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a left testicle disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.115b, Diagnostic Code 7523 (2012).

2.  The criteria for an initial compensable evaluation for a right testicle disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7523 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in April 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection for the left testicle.  Service connection was subsequently granted for a left testicle disorder by rating decision in June 2008.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until a letter was sent to him in September 2009, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims.

In compliance with the duty to notify, the Veteran was informed in the April 2008 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the April 2008 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional private evidence was subsequently added to the claims file after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation was obtained in April 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2012 evaluation obtained in this case is adequate, as it include a discussion of the relevant testicular symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination relevant to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

The Veteran has contended that his service-connected testicle disorders are severe enough to warrant a compensable rating.  Service connection for a left testicle disorder was granted by rating decision in June 2008, with a noncompensable rating assigned effective April 20, 2008; and service connection for a right testicle disorder was granted by rating decision in October 2012, with a noncompensable rating assigned effective June 30, 2008.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Under Diagnostic Code 7523, a noncompensable disability rating is assigned when there is atrophy of one testis and a 20 percent disability rating is assigned when there is atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7523 (2012).

According to a May 2008 VA evaluation report, the Veteran underwent a left hydrocelectomy in February 2008 without complications.  He complained of continued pain in the groin area and an inability to lift things.  Physical examination revealed bilateral descended testes without masses or tenderness.  There was a 
well-healed surgical scar on the left testicle without limitation of motion.  The diagnosis was left testicular hydrocele, status post surgical repair, with residual pain.

It was reported on VA examinations in September 2008 and October 2009 that each testicle was two-thirds normal size.  It was noted in September 2008 that the Veteran was not currently employed; he said that he could not work due to his scrotal condition.  The disability was noted to prevent sports, have a moderate effect on activities such as chores and exercise, and have a mild effect on bathing, dressing, and going to the bathroom.  It did not have any effect on eating or grooming.  It was reported in October 2009 that the Veteran's disability prevented chores, shopping, exercise, sports, and travel; it had a moderate effect on recreation; it did not have any effect on eating, bathing, dressing, going to the bathroom, or grooming.

According to an October 2009 sonogram, there was an asymmetric smaller left testicle, as compared to the right, most likely due to atrophy.  There were no intratesticular masses; there were bilateral epididymal cysts and a small right hydrocele.

According to an April 2012 VA evaluation, the Veteran's penis was normal and there was no erectile dysfunction.  The testes were one-half to two-thirds normal size.  There was a small mass in the epididymis.  It was noted that the Veteran's male reproductive system disability did not impact his ability to work.

Based on the above evidence, a compensable evaluation is not warranted for the Veteran's service-connected testicular disorders under Diagnostic Code 7523.  To warrant a compensable rating, there would need to be evidence of complete atrophy of both testes.  While the Veteran's testes are smaller than normal, having been reported as two-thirds normal in September 2008 and October 2009 and as one-half to two-thirds normal in April 2012, they are at least one-half of normal, which is not equivalent to complete atrophy.  Consequently, a compensable rating is not warranted under Diagnostic Code 7523.

The Board has considered rating the Veteran's service-connected testicle disorders under another diagnostic code in order to provide him with the most beneficial rating; however, Diagnostic Code 7523 is the most appropriate code, considering the Veteran's symptoms, as this is the only diagnostic code that addresses testicular atrophy.  

Extra-Schedular Rating

The Veteran's symptoms, primarily pain and some limitation of function with respect to lifting, are not specifically contemplated by the Rating Schedule.   Therefore, under the Court's analysis in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Board must consider whether referral for extra-schedular consideration is warranted.  The Board is prohibited from awarding an extra-schedular rating in the first instance.  The Board must consider whether there is evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected disorders, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards contemplated in 38 C.F.R. § 4.115a, Diagnostic Code 7523.  The Board concludes that referral is not warranted.  With respect to the effect on employability, the Board notes that entitlement to TDIU was previous denied in November 2009 and was not appealed.  The Veteran's testicular disorders are his only service-connected disabilities.  Furthermore, the April 2012 VA examination specifically found that the Veteran's disability did not prevent him from working.  Lastly, there is no evidence that  his disorders of the testicles required frequent hospitalization.  The Board thus concludes that referral for consideration of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2012).

As a preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Entitlement to a compensable rating for a left testicle disorder is denied. 

Entitlement to a compensable rating for a right testicle disorder is denied. 


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


